Lore, C. J.:
A majority of the Court think the question is not admissible in cross examination.
Charles Reeder and Frederick Schultz corroborated the main points of the testimony of the plaintiff.
The defendant testified in effect that while he had casually mentioned to the plaintiff on one occasion that he had a farm for sale and that afterwards the plaintiff cme to see him, there was no understanding or agreement between them about tho sale of the farm. That Mr. Henselman had come to see the de*68fendant about the farm and that all the transactions he had in the matter were directly with the parties and that the plaintiff’s connection with it was as a real estate agent representing the purchaser.
The defendant produced Robert S. Downs as a witness, who testified that he was Clerk of the Peace for Kent County and as such officer issued licenses to real estate agents doing business in Kent County; that he was not Clerk of the Peace in 1896 and 1897, but that he had the records of such licenses issued by his predecessor in office, of which records the witness was custodian, they being kept in his office; that he had personally examined said records for the years mentioned. That the record was kept in a book where entries were made giving the name of the party procuring a license and the occupation, etc. That in addition he also had the stubs of the licenses issued.
The witness was then asked by Mr. Hughes the following question: Did you find from an examination of the books of record in your office that a license was issued to Daniel K. Reeder as a real estate agent in 1896 or 1897?
Mr. Magee objected to the question as not the best evidence; contending .that the stub of the license was the original record and the best evidence, and further that the witness was not Clerk of the Peace at the time and was not the proper person to testify upon the subject matter inquired about, and that there was no proof that the record was regularly and fairly kept.
Mr. Hnghes contended that it was a record of the office required to -be kept by the Clerk of the Peace, citing Revised Code, 59.
Lore, C. J.:—We overrule the objections. The witness may answer the question.
A. No sir.
After the testimony on both sides was closed, Hughes, for defendant, asked the Court to direct the jury to return a verdict for the defendant, for the following reasons:
(1) Because from the uncontradicted evidence, the plain*69tiff was engaged in a business without having a license therefor as required by law.
(2) That there was no contract proved; nor could a contract be presumed by which the plaintiff could charge the defendant for services rendered in such an illegal business.
Lore, C. J., charging the jury:
Gentlemen of the jury:—It having been proved by the plaintiff in this case, and not disputed, that said plaintiff was at the time of the alleged contract engaged in the real estate business as a real estate agent, and it appearing from the evidence of the defendant that he had no license at that time authorizing him to act as a real estate agent in this State, and as the law requires that no person shall engage in such business without first procuring a license therefor; we therefore say to you that the plaintiff’s action was illegal and that the contract was an illegal contract, and therefore instruct you to return a verdict for the defendant.
Verdict for defendant.